                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
CAROL B. ROWE,                            )
                                          )
                                          )
            Plaintiff,                    )
                                          )
            v.                            )  Civil Action No.
                                          )  18-12249-FDS
SETERUS, INC.; HSBC MORTGAGE              )
CORPORATION; and FEDERAL NATIONAL )
MORTGAGE ASSOCIATION,                     )
                                          )
            Defendants.                   )
__________________________________________)

      MEMORANDUM AND ORDER ON DEFENDANTS’ MOTION TO DISMISS

SAYLOR, J.

       This is an action arising out of a mortgage foreclosure. Defendants have moved to

dismiss this action for failure to state claim upon which relief can be granted under Fed. R. Civ.

P. 12(b)(6). Plaintiff has filed an opposition to the motion to dismiss. For the following reasons,

the motion will be allowed and this action will be dismissed with prejudice.

I.     Background

       Plaintiff Carol Rowe is the mother of the late Arthur Rowe. In 2008, Arthur Rowe

executed a mortgage for $280,000 on property in Plymouth County, Massachusetts. Arthur was

the sole mortgagor of the property. He died in 2011.

       Plaintiff contends that one or all of defendants Seterus, Inc., HSBC Mortgage

Corporation (“HSBC”) and Federal National Mortgage Association (“Fannie Mae”) owned a

bank-owned life insurance (“BOLI”) policy, and upon Arthur’s death, the proceeds of the policy

should have been applied to the $280,000 mortgage obligation. Plaintiff contends that in spite of
the BOLI policy and its payout, defendants improperly foreclosed upon Arthur’s property.

        Since 2016, plaintiff has filed three similar actions in this Court before, both on behalf of

Arthur’s estate and individually, all of which have been dismissed. 1 On September 12, 2018, she

brought essentially the same suit in Norfolk County Superior Court, this time in her individual

capacity, against Seterus, HSBC, and Fannie Mae claiming unjust enrichment. Defendants

timely removed this action to this Court on October 29, 2018. Plaintiff purports to attach the

BOLI policy to the complaint at Exhibit B. But that document is not an insurance policy; rather,

it appears to be a document describing the use of such policies.

        On November 5, 2018, defendants moved to dismiss the complaint, on the ground

(among others) that the existence of a BOLI policy has not been plausibly alleged under Rule 8

of the Federal Rules of Civil Procedure. On January 24, 2019, Rowe filed an untimely

opposition. In her opposition, she does not dispute the merits of the motion, other than to state as

follows:

            . . . plaintiff was not a member of the state bar when she acquired an interest in
            her son’s estate and her membership in . . . [the state bar] . . . is not required in
            order to make a claim in her son’s estate which has been defrauded by the
            defendant’s false and deceptive representations within the probate proceeding.
            The plaintiff’s claim for unjust enrichment is the most appropriate cause of
            action to obtain justice or a just result and justice cannot be defeated simply
            because the opposing parties are members of a labor union formed by this court
            while the plaintiff is not or is not represented by the same labor union.

Id.

II.     Discussion

        On a motion to dismiss, the court “must assume the truth of all well-plead[ed] facts and

give . . . plaintiff the benefit of all reasonable inferences therefrom.” Ruiz v. Bally Total Fitness


        1
           See Rowe v. Seterus, Inc. et al., 18-12249-FDS, Rowe v. Seterus, Inc. et al., 17-12537-FDS, and Rowe v.
Seterus, Inc. et al., 16-cv-11849-FDS.

                                                         2
Holding Corp., 496 F.3d 1, 5 (1st Cir. 2007) (citing Rogan v. Menino, 175 F.3d 75, 77 (1st Cir.

1999) ). To survive a motion to dismiss, the complaint must state a claim that is plausible on its

face. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). That is, “[f]actual allegations must

be enough to raise a right to relief above the speculative level, . . . on the assumption that all the

allegations in the complaint are true (even if doubtful in fact).” Id. at 555 (citations and footnote

omitted). “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for

more than a sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Twombly, 550 U.S. at 556). Dismissal is appropriate if the facts as

alleged do not “possess enough heft to sho[w] that [plaintiff is] entitled to relief.” Ruiz Rivera v.

Pfizer Pharm., LLC, 521 F.3d 76, 84 (1st Cir. 2008) (alterations in original) (quoting Clark v.

Boscher, 514 F.3d 107, 112 (1st Cir. 2008) ) (internal quotation marks omitted). The court may

consider documents attached to the complaint. Trans-Spec Truck Serv., Inc. v. Caterpillar Inc.,

524 F.3d 315, 321 (1st Cir. 2008). Although uncommon, a plaintiff “may plead [herself] out of

court by attaching documents to the complaint that indicate that he or she is not entitled to

judgment.”. Matter of Wade, 969 F.2d 241, 249 (7th Cir. 1992); see Barricello v. Wells Fargo

Bank, N.A., No. CV 13-12795-MLW, 2016 WL 1244993, at *10 (D. Mass. Mar. 22, 2016)

(“When a document attached to a complaint contradicts an allegation in the complaint, the

document trumps the allegation.”).

       “Under the Federal Rules of Civil Procedure, a complaint must provide ‘a short and plain

statement of the claim showing that the pleader is entitled to relief.’” Cardigan Mountain Sch. v.

New Hampshire Ins. Co., 787 F.3d 82, 84 (1st Cir. 2015) (quoting Fed. R. Civ. P. 8(a)(2)). At

the motion to dismiss stage, the existence of a “lost” insurance policy must be pleaded with

allegations that are “specific and factual.” Id. at 87 (reversing dismissal of action where specific


                                                  3
facts alleged that supported inference of existence of an insurance policy). In Cardigan

Mountain School, the existence of a specific insurance policy was buttressed by allegations of

audit reports for other policy years and allegations of recollections of individuals with

knowledge of the policy. Id. Even though there was no direct evidence of an insurance policy,

the First Circuit concluded, “[t]his case is not one in which a plaintiff has selected an insurance

company at random and filed a declaratory judgment action against it in the hopes that the

plaintiff might get lucky and find a policy.” Cardigan Mountain Sch. v. New Hampshire Ins.

Co., 787 F.3d 82, 88–89 (1st Cir. 2015).

        By contrast, in this action, plaintiff has provided nothing other than repetitive and

conclusory statements of the existence of a BOLI policy. This time, however, she alleges that

each defendant “or a nominee held a bank owned life insurance policy with New York Life, or

its affiliate within the same industry.” Compl. ECF No. 1-1, pp 5-6, 8, and 11. In those same

allegations, she purports to attach “a true and correct copy of this policy” to the complaint. Id.

        As defendants correctly point out, the document attached to the complaint is not a BOLI

policy concerning Arthur Rowe or anyone else, but rather a document concerning the possible

use of BOLI policies. Notably, plaintiff’s opposition is silent as to defendants’ characterization

of the document. The allegations concerning the existence of a BOLI policy are thus

speculative. When combined with the alleged policy attached to the complaint, the specific

factual allegations do not give rise to a reasonable inference that a policy existed at all. Either

plaintiff is mistaken as to the nature of the document she attached to the complaint, or is merely

speculating that a policy existed based upon a document that discusses the potential use of BOLI

policies.

        In either case, the motion to dismiss will be allowed, and the action dismissed with


                                                  4
prejudice, where the complaint has failed to plausibly allege the existence of a BOLI policy.

       Finally, the Court notes that this is the fourth action filed by plaintiff concerning this

subject matter, all of which have been dismissed. Plaintiff is hereby cautioned that any future

filings on the same subject may result in sanctions, including an injunction against further filings

without leave of court.

III.    Conclusion and Order

       For the reasons stated above, defendants’ Motion to Dismiss is GRANTED. The action

is DISMISSED with prejudice for failure to state a claim upon which relief can be granted

pursuant to Fed. R. Civ. P. 12(b)(6).

So Ordered.



                                                      /s/ F. Dennis Saylor IV
                                                      F. Dennis Saylor IV
Dated: January 31, 2019                               United States District Judge




                                                  5
